HORTON, J.,
dissenting: I start from a different understanding of the current state of our law. The majority, citing Elks Lodge v. Hanover Insurance Co., 110 N.H. 324, 325, 266 A.2d 846, 847 (1970), declares that the prevailing rule at common law was to deny a cause of action against those furnishing liquor by those injured by virtue of its consumption. Whether or not this prevailing rule did exist, Elks Lodge merely states that such a position had been taken frequently by the courts and proceeds to emphasize that this was not the law in New Hampshire. Elks Lodge states that the law in this jurisdiction is governed by Ramsey v. Anctil, 106 N.H. 375, 211 A.2d 900 (1965), which held that such a cause of action exists based on “common law principles of negligence.” Elks Lodge, 110 N.H. at 326, 266 A.2d at 847. Both Ramsey and Elks Lodge establish a general cause of action for the negligent provision of alcohol and, although both cases are licensee cases and confirm the liability against that class of defendants, neither case makes a distinction in the analysis that would imply a limitation to that class. I would say that we start from the posture of an established cause of .action against the social host negligently providing alcohol.
The underlying basis for the cause of action in this case should be ordinary negligence. I perceive no reason to require any lesser standard of care before liability attaches. The legislature has seen fit to require a form of recklessness before liability attaches to liquor licensees. RSA 507-F:5,1 (Supp. 1994) (providing definition of recklessness keyed to excessive risk). RSA chapter 507-F provides a system of liability and protections uniquely tailored to the *37problems met by licensees in the practice of their trade. See RSA 507-F:4, IV (Supp. 1994) (off premises distribution to minors); RSA 507-F:4, V (Supp. 1994) (off premises distribution); RSA 507-F:4, VI (Supp. 1994) (off premises consumption); RSA 507-F:4, VII (Supp. 1994) (drug supplement); RSA 507-F:5, III (Supp. 1994) (statutory evidentiary elements for recklessness); RSA 507-F:6 (Supp. 1994) (defense of responsible business practices); RSA 507-F:7, I (Supp. 1994) (statutory privilege to refuse service). I do not infer a general policy to lessen the common law standard of care. See Wisniewski v. Gemmill, 123 N.H. 701, 705-06, 465 A.2d 875, 877-78 (1983). Should the legislature find that such a lessening is appropriate for defendant classes other than licensees, I would leave to it the terms, subject to our constitutional scrutiny, by which the liability and protections should be structured.
In acknowledging the existence of a common law negligence action against a social host for injuries that result from serving alcohol to a guest who becomes intoxicated, I would note that the traditional elements of a common law negligence action apply. “The elements of negligence are a breach of a duty of care by the defendant, which proximately causes the plaintiff’s injury.” Weldy v. Town of Kingstown, 128 N.H. 325, 330, 514 A.2d 1257, 1260 (1986). The plaintiff must prove both that the defendant acted negligently and that the defendant’s negligence caused or contributed to the plaintiff’s injuries. Murray v. Boston & Maine R. R., 107 N.H. 367, 374, 224 A.2d 66, 72 (1966).
Even if the defendant breached a duty of care, the plaintiff can not prevail unless the breach was a proximate cause of the plaintiff’s injuries. Lefavor v. Ford, 135 N.H. 311, 313, 604 A.2d 570, 572 (1992). On remand in this case “a relevant consideration [in determining proximate cause] will be whether the social host knew or reasonably should have known that the intoxicated guest might presently operate a motor vehicle” and whether the defendant knew or should have known that the guest was intoxicated. McGuiggan v. New England Tel & Tel Co., 496 N.E.2d 141, 146 (Mass. 1986).
Any cause of action based on social host liability should be governed by the rules of comparative fault. RSA 507:7-d (Supp. 1994); Batten By Batten v. Bobo, 528 A.2d 572, 575 (N.J. Super. Ct. Law Div. 1986). In Ramsey, we specifically stated that an imbibing plaintiff’s contributory negligence was a defense to an action by the imbibing plaintiff. Ramsey, 106 N.H. at 378, 211 A.2d at 902. Subsequently, the legislature abolished the absolute defense of contributory negligence and replaced it with comparative fault, whereby the plaintiff’s contributory fault bars recovery if it was *38greater than the fault of the defendant. RSA 507:7-d. That comparative fault may have the practical effect of barring most claims based on social host liability would not change my analysis. See Nyquist, “Dram Shop” Cases Before and After the Tort Reform Act, 6 N.H. TRIAL BAR NEWS 54, 55 (Winter 1986).
We should hold that under the facts of this case as alleged by the plaintiff, when a social host knows or should know that a guest is becoming intoxicated and knows or should know that the guest is likely to drive, it is a breach of the duty of care to provide the guest with alcohol. See Elks Lodge, 110 N.H. at 326, 266 A.2d at 847; Ramsey, 106 N.H. at 376, 211 A.2d at 901.
I would follow the mandate of the majority and remand this case, but such remand should be governed by the principles set forth above.
THAYER, J., joins in the dissent.